DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-13 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
            Claim 11 recites,  inter alia, wherein the charger further includes a separate functional circuit that is configured to perform a fourth function in response to the reception circuit receiving the non-faulty state information, the separate functional circuit being configured to perform a fifth function in response to the reception circuit receiving the faulty state information, the fifth function being different from the fourth function, and wherein the charging control circuit is further configured to execute a third diagnosis process, the third diagnosis process including a process of diagnosing whether the separate functional circuit operates properly by comparing a first operation state with a second operation state, the first operation state corresponding to an operation state of the separate functional circuit in the charger that receives the non-faulty state information, and the second operation state corresponding to an operation state of the separate functional circuit in the charger that receives the faulty state information transmitted in response to the faulty state information request process. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
 
         Claim 19 recites, inter alia, in response to the battery pack not being in the first faulty state; and output the first command in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request from the charger; and an output circuit connected to the battery control circuit and to the terminal, the output circuit being configured to: receive the first command and the second command from the battery control circuit; -9-Application No. 16/713,313 set an input impedance of the terminal to a first impedance to thereby output the faulty state information to the terminal, in response to the output circuit receiving the first command; and set the input impedance of the terminal to a second impedance to thereby output to the terminal non-faulty state information indicating that the battery pack is not in the first faulty state, in response to the output circuit receiving the second command, the second impedance being different from the first impedance. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859